Name: Commission Regulation (EC) No 1022/2004 of 26 May 2004 determining the extent to which applications lodged in May 2004 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  means of agricultural production;  Europe;  European construction;  tariff policy
 Date Published: nan

 27.5.2004 EN Official Journal of the European Union L 188/8 COMMISSION REGULATION (EC) No 1022/2004 of 26 May 2004 determining the extent to which applications lodged in May 2004 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for by the Agreements concluded by the Community with the Republic of Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary (1), and in particular Article 4(5) thereof, Whereas: (1) The applications for import licences lodged for the period 1 May to 30 June 2004 are for quantities less than or equal to the quantities available and can therefore be met in full. (2) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 May to 30 June 2004 submitted pursuant to Regulation (EC) No 1898/97 shall be met as referred to in the Annex. 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 27 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 267, 30.9.1997, p. 58. Regualtion as last amended by Regulation (EC) No 333/2004 (OJ L 60, 27.2.2004, p. 12). ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 May to 30 June 2004 B1 100,0 15 100,0 16 100,0 17 100,0